Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving reservation information of the rental vehicle transmitted from the user terminal; calculating a usage fee of the rental vehicle based on the reservation information received in the receiving; acquiring payment information of the usage fee calculated in the calculating; setting an operation schedule of the rental vehicle based on the reservation information received in the receiving when the payment information is acquired in the acquiring; outputting a travel command to the rental vehicle in accordance with the operation schedule set in the setting; and outputting an unlocking command of the rental vehicle when the rental vehicle and the user terminal are mutually authenticated, wherein the reservation information includes usage information of at least one of the first space and the second space, wherein the processor is configured to perform: the outputting unlocking command including outputting the unlocking command of at least one of the first space and the second space based on the reservation information received in the receiving when outputting the unlocking command of the rental vehicle.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processors”, “server” and “memory” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component under certain methods of organizing human activity (sales and business relations). For example, “receiving”, “calculating”, “acquiring”, “setting”, “outputting” and “outputting” in the context of this claim encompasses the user to manually receive reservation data from a user, calculating a usage fee and outputting commands to the vehicle using a generic computer component. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “memory” and a “server” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 7 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-6 and 8-12, further describe the identified abstract idea. In addition, the limitations of claims 6 and 9-12 define how the the usage fee and rental data are send to the user which further describes the abstract idea. The generic computer component of claims 2-5 and 8 (processor and user terminal) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 8 recite “the user includes a first user…and a second user other than the first user” and “the user terminal includes a first user terminal carried by the first user, and a second user terminal carried by the second user”. It is unclear how “a user” may comprise a first user and a second user and how “a user terminal” comprises a first user terminal and a second user terminal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatia et al. referred herein as Bhatia (U.S. Patent Application Publication No. 2020/0193368).
As to claims 1 and 7, Bhatia teaches a vehicle rental system and vehicle, comprising: 
a rental vehicle for rent to a user; a user terminal carried by the user; and a management server configured to manage operation, locking, and unlocking of the rental vehicle, wherein the rental vehicle is an automatic drive vehicle having a first space available for the user, and a second space available for luggage (para. 46-47), 
wherein the management server includes a processor and a memory coupled to the processor, wherein the processor is configured to perform: 
receiving reservation information of the rental vehicle transmitted from the user terminal (para. 6-7); 
calculating a usage fee of the rental vehicle based on the reservation information received in the receiving (para. 12, 146 and 181-182); 
acquiring payment information of the usage fee calculated in the calculating (para. 12, 146 and 181-182); 
setting an operation schedule of the rental vehicle based on the reservation information received in the receiving when the payment information is acquired in the acquiring (para. 46-47); 
outputting a travel command to the rental vehicle in accordance with the operation schedule set in the setting (para. 46-47); and 
outputting an unlocking command of the rental vehicle when the rental vehicle and the user terminal are mutually authenticated, wherein the reservation information includes usage information of at least one of the first space and the second space (para. 8-10, 12, 47, 142), 
wherein the processor is configured to perform: the outputting unlocking command including outputting the unlocking command of at least one of the first space and the second space based on the reservation information received in the receiving when outputting the unlocking command of the rental vehicle (para. 8-10, 12, 47, 142).
As to claims 6 and 12, Bhatia teaches the vehicle rental system according to claims 1 and 11. 
Bhatia further teaches:
a partition provided between the first space and the second space (fig. 15).

The prior art of record does not teach the limitations of claims 4-5 and 10-11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628